         Case 2:18-cv-00513-RSL Document 133 Filed 10/29/20 Page 1 of 1



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      SHARON ELAINE BURLESON,
                                                     CASE NO. C18-0513RSL
 8
                          Plaintiff,
 9
                    v.                               ORDER
10
      SECURITY PROPERTIES
11
      RESIDENTIAL, LLC, et al.,
12
                          Defendants.
13

14
           The pro se plaintiff in the above-captioned matter has requested an extension of
15
     time in which to respond to motions currently pending before the Court. The requests
16
     (Dkt. # 130-32) are GRANTED. The Clerk of Court is directed to renote Dkt. # 124,
17
     # 126, and # 128 on the Court’s calendar for Friday, November 20, 2020. Plaintiffs’
18
     responses must be received by defendants and the Court on or before Monday,
19
     November 16, 2020.
20

21
           DATED this 29th day of October, 2020.
22

23
                                              Robert S. Lasnik
24                                            United States District Judge

25

26   ORDER
